Citation Nr: 1214079	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  04-41 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend (O.S.)


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1986. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge appeared at a Travel Board in December 2007.  A transcript of this proceeding has been associated with the claims file.  

In February 2008 and July 2010 the Board remanded this issue for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the July 2010 Board remand, in a May 2010 Informal Hearing Presentation the Veteran's representative raised the issues of entitlement to service connection for neck burns, as secondary to the Veteran's service-connected seizure disorder, and service connection for the residuals of a broken ankle.  These issues  have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action once again.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal with the exception of an August 2011 rating decision which granted service connection for pseudofolliculitis barbae, assigning a noncompensable disability rating effective October 2, 2009.



FINDINGS OF FACT

1.  The Veteran is service connected for a seizure disorder, rated 80 percent disabling; chronic migraine/combination headaches, rated 30 percent disabling; chronic orchitis, bilateral, without history of trauma, rated 10 percent disabling; and pseudofolliculitis barbae, rated noncompensable.  A combined disability evaluation of 90 percent is in effect.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

2. The Veteran's service-connected disabilities have been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met. 38 C.F.R. §§ 3.340 and 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's assertion that he is unable to work due to his service-connected seizure disorder.  Particularly, the Veteran contends that his seizure disorder requires many medications which affect his employability.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is service connected for a seizure disorder, rated 80 percent disabling; chronic migraine/combination headaches, rated 30 percent disabling; chronic orchitis, bilateral, without history of trauma, rated 10 percent disabling; and pseudofolliculitis barbae, rated noncompensable.  A combined disability evaluation of 90 percent is in effect. 

Having one service-connected disability rated at 80 percent disabling and a combined rating of 90 percent, the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

The Veteran submitted a claim for TDIU in December 2004, indicating that he last worked as a dishwasher in November 1989.  A review of the claims file reveals a November 1995 decision Social Security Administration showing that the Veteran has been in receipt of disability benefits since July 1993 due to his seizures, back pain, headaches, left leg disorder, epididymitis, and prostatitis.  Significantly, the November 1995 decision noted that a vocational expert indicated that the Veteran's seizure disorder occurred with frequency that would impact competitive employment, even sedentary.  

In connection with the Veteran's claim for service connection for a headache disorder (which was subsequently granted by the Board in July 2010) the Veteran was afforded a VA neurological examination in January 2009.  After the Board remanded the TDIU issue back to the RO in July 2010 the RO sent the claims file back to the neurological examiner who performed the January 2009 VA examination and requested an opinion with regard to whether either the Veteran's current seizure disorder and/or migraine disorder prevent the Veteran from establishing and maintaining gainful employment in both manual and sedentary occupations.  In response to this request the January 2009 VA neurological examiner wrote in December 2011 that he had reviewed the claims file, particularly the Veteran's treatment for his seizures and his headaches.  The examiner wrote that the Veteran's service-connected seizure disorder would prevent employment of a physical but not sedentary nature based on review of the records.  The examiner also wrote that the Veteran's service-connected headache disorder would not prevent any form of gainful employment.  No rationale was given nor was there any consideration of the Social Security disability records.    

Resolving all reasonable doubt in favor of the Veteran, the Board finds these facts provide a plausible basis to conclude that the Veteran is unable to secure substantially gainful employment as a result of his service-connected seizure disorder.  While there is both positive and negative evidence with regard to this issue, the Board has applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   



ORDER

A TDIU is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


